DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 8/8/2022 is acknowledged. Claim 41 is newly added. Currently claims 1-2, 7-14, 25-26, 29-36 and 40-41 are pending in the application with claims 25-26 and 29-46 being withdrawn from consideration.
Previous prior art rejection of claims 1-2, 7-14 and 40 is maintained since no amendment is made to previously presented claims and Applicant’s arguments are not persuasive. See responses to arguments below.
Claims 1-2, 7-14 and 40-41 are rejected.
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments:
Applicant argues that claim rejections under 103 are overcome; because Applicant’s two solvent system of quick evaporation of the working solvent would result in small grain size and improve the crystallinity of the perovskite, and the office action acknowledges that Seok does not explicitly disclose the amount of about 0.01 to 10% one or more coordinating solvents as claimed in the examples (15-18). 
Applicant cites MPEP 2144.08, In re Baird and In re Jones about obviousness of species when the prior art genus, and argues that Seok’s example 15 has dimethylsulfoxide four times gamma-butyrolactone. Applicant concludes that the scope of the range taught by Seok is too broad and MPEP does not support prima facie case of obviousness based on the obviousness of (chemical) genus over species. 
The examiner replies example 15 does not represent the entire disclosure of Seok. Applicant’s arguments do not properly consider the reference’s disclosure as a whole. The disclosure of a reference may be relied upon for all it contains, and is not limited what is disclosed in the examples. In re Heck, 699 F.2d 1331, 1332-33 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968)).
 The claimed range of 0.01-10.0% by volume and 0.1 to 99.9 volume % taught by Seok are overlapping ranges, not species and genus and more specifically not chemical species and genus as argued by Applicant. Even though Seok discloses a broader range of volume %, but Seok also discloses the most preferable V2/V1 volume ratio of 0.15 or less and the minimum ratio is 0.001 ([0281]). Seok discloses the specific examples of the second solvent having volume V2 is selected to be dimethylsulfoxide and dimethylformamide, which correspond to the claimed one or more coordinating solvents selected from the group consisting of dimethyl sulfoxide and dimethylformamide, and the specific examples of the first solvent is 2-methoxy ethanol, which corresponds to the claimed one or more solvents. V2/V1 ratio of 0.001-0.15 disclosed by Seok is a narrower range and also substantially overlaps with Applicant’s claimed range of 0.01 to 10.0% by volume [or the volume ratio of V2/V1 is from about 0.0001 (0.01/99.99) to 0.11 (10/90)]. In addition, even though Seok uses different terminologies to describes the perovskite, Seok also teaches using the small ratio of V2/V1 would result in fine column or plate shaped pillar having the diameter of 10m or less to improve the perovskite (see [0281]). “Fine perovskite crystals” is equivalent to “small grain size” of perovskite.   

Applicant then argues Seok does not require the use of a coordinating solvent at all as example 11 of Seok does not use coordinating solvent at all, and Seok proposes to use a mixed solvent to form a pillar like perovskite morphology, while Applicant’s mixed solvent system would result in a compact planar perovskite without a pillar structure or a product with different morphology. Therefore, Applicant concludes that it would not have been obvious to one skilled in the art to change the solvent ratio in the examples of Seok according to the teaching in the disclosure of Seok to achieve the pillar like perovskite morphology.
The examiner replies that example 11 is not relied upon in the rejection. Pillar like is the morphology of the perovskite crystals having the formula ABX3 as claimed. Not describing the shape of the perovskite crystals does not mean Applicant’s ABX3 having different shape, or morphology, from what is typically known in the art. Applicant’s arguments appears to be arguments of counsel. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).

Applicant argues that Seok requires the ratio between the vapor pressure of the first solvent and the second solvent to be within 2 to 20, while the present invention comprising a mixture of large vapor mixture such as acetonitrile and/or 2-methoxyethanol. Therefore, Applicant concludes that the ratio V1/V2 is aimed at a different problem and teaching a broader range is not obvious according to MPEP 2144.08 regarding obviousness of species and genus.
The examiner replies that Applicant does not explicitly claim using acetonitrile and 2-methoxyehtanol only, and the rejection of obviousness is based on the overlapping ranges, not species and genus as argued by Applicant, and Seok discloses the volume ratio of V2/V1 in which the second solvent having volume V2 corresponds to the claimed coordinating solvent
Applicant’s request for an interview:
Please call 571-272-6594 or submit the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule an interview with the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-14 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2015/0228415).
Regarding claim 1, Seok disclose an ink solution (or light absorber solution) comprising 
a composition of formula ABX3 (See Chemical Formula 1 of AMX3), wherein A comprises at least one cation selected ammonium ion or Cs+, B (or M) comprises at least one divalent metal and X is at least one halide (see [0237-0250] ; and
a mixed solvent system comprising one or at least two selected from gamma-butyrolactone, dimethylformamide, dimethylsulfoxide, 2-methoxyethanol, and acetonitrile ([0251-0252]), wherein the mixed solvent contains 0.1 to 99.9 volume% of the first solvent and 99.9 to 0.1 volume% of the second solvent ([0280]), and the volume ratio of V2/V1 (e.g. a volume V2 of the second solvent to a volume of a second solvent) is most preferably 0.15 and the minimum volume ratio V2/V1 is 0.001 ([0281]). 
Seok et al. discloses using a mixed solvent of gamma-butyrolactone and dimethylsulfoxide with a volume ratio of coordinating solvent, e.g. dimehtylsulfoxide, to other solvent, e.g. gamma-butyrolactone, of 8/2 to 2/8 in the examples (see preparation examples 15-18).
Seok et al. does not explicitly exemplify the one or more coordinating solvents, e.g. dimethyl sulfoxide, are present in an amount of about 0.01 to 10.0% by volume.
However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the examples of Seok et al. by using the overlapping portion 0.1 to 10.0% by volume in the range of 0.1 to 99.9 volume% disclosed by Seok et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 7, Seok et al. discloses an ink solution as in claim 6 above, wherein said the coordinating solvent is dimethyl sulfoxide (see claim 1 above).

Regarding claim 8, Seok et al. discloses an ink solution as in claim 1 above, wherein Seok et al. teaches a mixed solvent system comprising one or at least two selected from gamma-butyrolactone, dimethylformamide, dimethylsulfoxide, 2-methoxyethanol, and acetonitrile ([0251-0252]), including a third solvent such as 2-methoxy-ethanol, and including a fourth solvent such as dimethylsulfoxide, wherein the third or the fourth solvent contains 0.05 to 99.95 volume% ([0305]). 
Seok et al. does not explicitly exemplify the mixed solvent system is a ternary mixed solvent system comprising acetonitrile, 2-methoxyethanol, and dimethyl sulfoxide.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the ink solution of Seok et al. by using a ternary mixed solvent system comprising acetonitrile, 2-methoxyethanol and dimethyl sulfoxide, because Seok et al. explicitly teaches the mixed solvent comprising at least two selected from dimethylsulfoxide, 2-methoxyethanol, and acetonitrile ([0251-0252]), a third solvent of 2-methoxy-ethanol and a fourth solvent of dimethylsufoxide.

Regarding claim 9, Seok et al. discloses an ink solution as in claim 8 above, wherein Seok et al. teaches the dimethyl sulfoxide (or the fourth solvent) contains 0.05 to 99.95 volume% (see claim 8 above, or [0305] of Seok et al.). 
Seok et al. does not explicitly disclose the volume% of dimethyl sulfoxide to be 0.1-5% such that 95-99.9% by volume of the mixed solvent system is acetonitrile and 2-methoxyethanol.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 0.1-5% by volume of the range 0.05 to 99.95 volume% disclosed by Seok et al. for the dimethyl sulfoxide (or the fourth solvent) such that 95-99.9% by volume of the mixed solvent system is acetonitrile and 2-methoxyethanol  (or the rest of the solvent system), because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claims 10 and 11, Seok et al. discloses an ink solution as in claim 1 above, wherein Seok et al. discloses using methylammonium lead iodide (CH3NH3PbI3) in the examples (see preparation examples 15-18). In addition, the composition of formula AMX3 of Seok et al. also reads on cesium lead iodide (CsPbI3), methylammonium tin iodide (CH3NH3SnI3), cesium tin iodide (CsSnI3), cesium lead bromide (CsPbBr3), methylammonium tin bromide (CH3NH3SnBr3), cesium tin bromide (CsSnBr3), methylammonium lead bromide, (CH3NH3PbBr3) ([0237-0248]) as Seok et al. explicitly teaches selecting ammonium ion such as CH3NH3+, and ions Cs+, Sn2+, Pb2+, I-, Br- for the formula. 

Regarding claims 12-14, Seok et al. discloses an ink solution as in claim 1 above, wherein Seok et al. discloses the at least one divalent metal (B), or M in the formula AMX3 of Seok et al., is selected from the group consisting of lead (Pb2+), tin (Sn2+), cadmium (Cd2+, germanium (Ge2+), nickel (Ni2+), palladium (Pd2+, see [0242-0243]).

Regarding claim 41, Seok et al. discloses a solution as in claim 1 above, wherein Seok et al. discloses the mixed solvent contain 0.1 to 99.9 volume % of the first solvent and the V2/V1 of a volume V2 of the second solvent to a volume V1 of the first solvent is most preferably 0.15 or less and the minimum value of the ratio V2/V1 is 0.001 (see [0279-0280]) with the second solvent being dimethylformamide and dimethylsufoxide ([0279]), which corresponds to the claimed coordinating solvent selected from the group consisting of dimethyl sulfoxide and dimethylformamide, and the first solvent being ethanol and more specifically 2-methoxy ethanol ([0279]), which corresponds to the claimed one or more solvents. As such, Seok et al. discloses overlapping ranges with the claimed range of 0.01 to 5% by volume.
Seok et al. does not disclose the exact range of the one or more coordinating solvent are present in an amount of about 0.01 to 5% by volume, or a volume ratio of coordinating solvent to the one or more solvent (or V2/V1) to be 0.0001 to 0.0526.
However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have selected the overlapping portion about 0.1 to 5% by volume in the range of 0.1 to 99.9 volume% or the volume ratio of 0.001 to 0.0526 in the most preferable range of 0.001 to 0.15  disclosed by Seok et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.


Claims 2 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2015/0228415) as applied to claim 1 above, in view of Docampo et al. (“Solution Deposition-Conversion for Planar Heterojunction Mixed Halide Perovskite Solar Cells”).
Regarding claims 2 and 40, Seok et al. discloses an ink solution as in claim 1 above.
Seok et al. does not disclose the ink solution comprising a compound selected from a group consisting of methylammonium iodide, methylammonium bromide, methylammonium chloride, cesium iodide, cesium bromide, cesium chloride, butylammonium iodide, butylammonium bromide, butylammonium chloride, phenethylammonium iodide, phenethylammonium bromide, phenethylammonium chloride, phenylammonium iodide, phenylammonium bromide, phenylammonium chloride, methylammonium hypophosphite, and L-a-Phosphatidylcholine, wherein said compound is present in a molar percentage ranging from 0.01% to about 1.5% relative to the ABX3 composition.
Docampo et al. discloses adding methylammonium chloride (or MACl) into the solution of MAPbBr3 to form MAPbI3-xClx (see the whole document), with the weight percentage (concentration) of MACl in the solution being 1, 5, 7.5, 10, 15 would increase conversion efficiency of the solar cell (see Figure 3a). The molar percentage of methylammonium chloride (MACl) with respect to the ABX3 (or MAPbI3) is calculated to be about 1% using the MACl molecular weight of 67.518g/mol and MAPbI3 molecular weight of 619.977g/mol. About 1% is right within the claimed range of 0.01% to about 1.5%.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the ink solution of Seok et al. by adding methylammonium chloride with a molar percentage of about 1% relative to the ABX3 such as MAPbI3 composition to increase conversion efficiency as taught by Docampo et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726